Citation Nr: 1227461	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO. 09-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to an increased initial rating for the service-connected degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.  

2. Entitlement to service connection for claimed bilateral shin splints.

3. Entitlement to service connection for claimed right elbow pain.  

4. Entitlement to service connection for claimed bilateral wrist strain.  

5. Entitlement to service connection for claimed lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO. 


FINDINGS OF FACT

1.  The service-connected right knee disability is currently shown to be manifested by pain, a slight limitation of flexion and degenerative changes on X-ray study.

2.  The Veteran is not shown to have a current diagnosis of bilateral shin splints that can be linked to his period of active service.

3.  The Veteran is not show to have acquired disease or injury manifested by right elbow pain due to service.

4.  The Veteran is shown as likely as not to have bilateral wrist strain that had its clinical onset during service.

5.  The Veteran is shown as likely as not to have lumbosacral strain that had its clinical onset during service.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased initial evaluation in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 3 .321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262, 5263 (2011).

2.  The Veteran does not have a disability manifested by bilateral shin splints due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§ 3.303 (2011).

3.  The Veteran does not have a disability manifested by right elbow pain due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral wrist strain is due to a disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  By extending the benefit of the doubt to the Veteran, his disability manifested by  lumbosacral strain is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. 

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, May 2007, August 2007, December 2007, and January 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2005 and February 2009.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

The Veteran's service medical records, including periodic service examinations dated May 1984, January 1989, March 1994, September 1994, and February 1996 show no diagnosis or complaints of shin splints, a wrist injury or a back injury.  The X-ray studies taken of the Veteran's right elbow in July 2003 and November 2004 in response to the Veteran's complaints of pain were noted to have been normal.

An August 2005 report of VA predischarge examination indicated that the Veteran reported having shin splints in service and occasional transient problems with shin splints on stairs and ladders that would subside when he sat down.  He reported having right elbow pain since 2003 that was only present when he leaned on his elbow.  He reported occasionally noticing a "jabbing" discomfort in his back when lying in a certain position that was immediately relieved by changing his position.  On occasion, he had low back pain with walking that subsided when he stopped and sat.  

The Veteran also reported some having bilateral wrist discomfort approximately 10 years earlier with no precipitating trauma.  He reported current occasional discomfort in his wrists as a result of working on automobiles and typing.  The Veteran was noted to be right hand dominant. 

Upon examination, the Veteran's knees revealed crepitus with a passive range of motion.  There was no evidence of warmth, swelling or erythema.  Varus and valgus stress was negative, as was anterior and posterior drawer sign.  The flexion of the knee was performed to 140 degrees with no evidence of pain on active movement or evidence of pain, weakness, fatigability, or lack of endurance with repetitive motion.

An examination of the Veteran's wrists showed no evidence of warmth, tenderness, swelling or erythema.  Flexion was performed from 0 to 70 degrees, bilaterally; his palmar flexion was performed from 0 to 80 degrees, bilaterally.  Radial deviation was from 0 to 20 degrees, bilaterally.  Ulnar deviation was from 0 to 45 degrees, bilaterally.  There was no evidence of pain with active movement or evidence of pain, weakness, fatigability or lack of endurance with repetitive movement.  An examination of the tibiae did not reveal any evidence of local tenderness.  Heel and toe gait was within normal limits.

An examination of the elbows did not show any evidence of warmth, tenderness, swelling or erythema.  Flexion was performed from 0 to 145 degrees, bilaterally, with no evidence of pain with active movement or evidence of pain, weakness, fatigability, or lack of endurance with repetitive movement.

An examination of the Veteran's spine showed no evidence of paraspinous spasm.  Straight leg raising test was negative, bilaterally.  Sensation was normal to light touch and pin prick, bilaterally.  Flexion was performed from 0 to 90 degrees; extension was from 0 to 30 degrees, and lateral bending and rotation were each from 0 to 30 degrees, bilaterally.  There was no evidence of pain with active movement or evidence of pain, weakness, fatigability, or lack of endurance with repetitive movement.  His reflexes were 2+ at the knees and right ankle and 1+ at the left ankle. 

The Veteran was diagnosed with degenerative arthritis of the right knee with no evidence of functional impairment.  The X-ray studies demonstrated mild osteoarthritis of the lateral and patellofemoral compartments.  He was also diagnosed with bilateral wrist strain with no evidence of functional impairment or X-ray findings, shin splints by history only with no evidence of functional impairment or X-ray findings, status post right elbow pain with compression and no evidence of functional impairment or X-ray findings, and a lumbosacral strain with no evidence of functional impairment and normal X-ray studies.

The Veteran had a further examination for his right knee in February 2009.  At that time, the Veteran reported having pain and flare ups of pain in both knees, including stiffness and swelling, as well as perceived instability.  An examination showed no effusion.  The Veteran's range of motion of right knee was performed from 0 to 130 degrees of flexion, with pain at 130 degrees, and extension was performed to 0 degrees with pain at the extreme of extension.  Repetition caused increased pain.   Stability testing of all ligaments was normal.  He had no tenderness over the joint lines on the right knee.  He had a positive compression test, bilaterally.  The Veteran was diagnosed with right knee osteoarthritis.


Increased rating claim

The Veteran contends that an increased rating is warranted for his service connected right knee disability.  Specifically, he contends that his current symptomatology is more severe than that contemplated by his currently assigned level of disability.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

As the service-connected right knee disability has remained stable throughout the course of this appeal, the Board does not find entitlement to staged ratings to be an issue in the present case.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14 (2006).  

The DeLuca directives must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran is currently rated at a 10 percent evaluation under Diagnostic Code 5260, which provides for the evaluation of limitation of flexion of the knee.  A 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

As to other relevant codes, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2011). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  

Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has either of these conditions.

Under Diagnostic Code 5257, for other impairment of the knee, recurrent subluxation or lateral instability, knee impairment with slight recurrent subluxation or lateral instability is assigned a 10 percent rating. A 20 percent rating is assigned if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned if there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In order to assign an increased evaluation for his service-connected right knee disability, the Veteran must to be found to have either limitation of flexion to at least 30 degrees, a limitation of extension to at least 10 degrees to warrant a separate rating of 10 percent, or some findings such as instability or subluxation such that the Veteran would be entitled to a separate rating under Diagnostic Code 5257.  

Regarding limitation of motion, during the course of this appeal, the Veteran was not found to have flexion of less than 130 degrees or anything but full extension to 0 degrees.  Even considering pain on motion, no functional loss of extension or flexion is demonstrated to support the assignment of a higher rating on any basis.

A separate rating would also not be warranted under Diagnostic Code 5257, for other knee impairments such as instability or subluxation.  

In this regard, the Board notes that, while the Veteran reported feelings of giving way at his February 2009 VA examination, the examination, and the prior August 2005 predischarge examination, did not shown that the Veteran had giving way, weakness, repeated effusions, instability, subluxation, warmth or swelling. In fact, his knee was found at all times to be stable.  As such, a separate, compensable  rating under these criteria is not assignable.

The criteria for a higher evaluation for the Veteran's service connected right knee disability have not been met, and the Veteran is therefore properly rated as 10 percent disabled for his service connected right knee disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The evidence of record also does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service connected right knee disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

There is no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization.  In the absence of evidence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).



Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for bilateral shin splints.  In this regard, there is no medical evidence of record showing a current diagnosis of shin splints.  The Veteran has testified that he had shin splints in service, but his service medical records show no diagnosis of shin splints.  

The report of the predischarge examination in August 2005 noted shin splints by history only and found the Veteran's shins to be completely normal.  For a grant of service connection, the Veteran must be found to have a current disability.  With no current findings of shin splints, the Board finds that service connection must denied.  

Taking into account all the relevant evidence, the Board finds that service connection for right elbow pain is not warranted.  The Board acknowledges that the Veteran reported complaints of pain in his elbow in service; however, X-ray studies in service were normal.  The August 2005 predischarge examination found the Veteran to be "status post elbow pain," but did include a current diagnosis of any right elbow pathology or disease.  As noted, for a grant of service connection, the Veteran must have a current disability.  

The Board points out that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms elbow pain can be attributed, there is no basis to find an elbow disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no current findings of shin splints or a disability manifested by right elbow pain, the Board finds that service connection cannot be granted for the claimed disorders.

Taking into account all relevant evidence, the Board finds that service connection for bilateral wrist strain is warranted.  While the service treatment records show no diagnosis of a wrist disability, the report of the Veteran's predischarge examination conducted by VA in August 2005 before the Veteran was discharged found the Veteran to have a diagnosis of bilateral wrist strain.  

As the Veteran is shown to have a diagnosis of bilateral wrist strain during service, the Board finds that service connection for this disability.

Taking into account all relevant evidence, the Board finds that service connection for lumbosacral strain is warranted.  

While the service treatment records show no diagnosis of a back disability, the report of the Veteran's predischarge examination conducted by VA in August 2005 found the Veteran to have a diagnosis of lumbosacral strain.  As the Veteran therefore has a diagnosis of lumbosacral strain during service, the Board finds that service connection is warranted.

The Board has considered the Veteran's lay statements and sworn testimony regarding his disability. There is no doubt that the Veteran sincerely believes that he has shin splints and a right elbow disability related to service; however, there is no probative medical evidence that supports this contention.  

While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the issue of etiology, are more probative than his assessment of the cause of his disability. See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331  (Fed. Cir. 2006). 


ORDER

An increased, initial rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee is denied.  

The claim of service connection for bilateral shin splints is denied.

The claim of service connection for right elbow pain is denied.

Service connection for bilateral wrist strain is granted

Service connection for lumbosacral strain is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


